[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 21, 2007
                            No. 07-11229                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A78-611-446

GRICEL HELENA ASTUDILLO,


                                                                    Petitioner,


                                  versus


UNITED STATES ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (December 21, 2007)


Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
      Gricel Helena Astudillo, who is a native and citizen of Venezuela, seeks

review of the Board of Immigration Appeals’s (BIA) February 23, 2007, denial of

her third motion to reconsider or reopen its prior order of July 12, 2006, dismissing

her appeal as untimely. The BIA denied the motion, determining that, to the extent

that it was a motion to reopen, the motion should be denied because she did not

present any evidence that was previously unavailable, and holding that the motion

was numerically barred if construed to be a motion to reconsider.

      We have held that, when an appellant does not argue an issue in her brief,

the issue is abandoned. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2

(11th Cir. 2005). Additionally, a passing reference to an issue is insufficient to

raise a claim for appeal, and we consider the issue abandoned. Greenbriar, Ltd. v.

City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).

      Under section 242(b)(1) of the Immigration and Naturalization Act (INA), a

petitioner has 30 days from the date of the final order of removal to seek our

review. 8 U.S.C. § 1252(b)(1); Dakane v. U.S. Att’y Gen., 371 F.3d 771, 773 n.3

(11th Cir. 2004). An order of removal made by an Immigration Judge (IJ) at the

conclusion of proceedings becomes final upon dismissal of an appeal by the BIA.

8 C.F.R. § 1241.1(a). Importantly, the statutory time limit for filing a petition for

review in an immigration proceeding is “mandatory and jurisdictional.” Dakane,
371 F.3d at 773 n.3. Additionally, the filing deadline is not suspended or tolled by
                                           2
a motion to reopen the removal proceedings. Stone v. INS, 514 U.S. 386, 405, 115
S. Ct. 1537, 1549, 131 L. Ed. 2d 465 (1995).

      “A party may file only one motion to reconsider any given decision and may

not seek reconsideration of a decision denying a previous motion to reconsider.” 8

C.F.R. § 1003.2(b)(2). Under 8 C.F.R. § 1003.2(c)(1), “[a] motion to reopen

proceedings shall not be granted unless it appears to the Board that evidence

sought to be offered is material and was not available and could not have been

discovered or presented at the former hearing.” In explaining 8 C.F.R.

§ 1003.2(c)(1), we have stated that:

      [t]he provision is framed negatively, by directing the Board not to
      reopen unless certain showings are made. It does not affirmatively
      require the Board to reopen the proceedings under any particular
      condition. Thus, the regulations may be construed to provide the
      Board with discretion in determining under what circumstances
      proceedings should be reopened.

Al Najjar v. Ashcroft, 257 F.3d 1262, 1301 (11th Cir. 2001) (alterations, citations,

and internal quotations omitted). We review the BIA’s denial of a motion to

reopen or reconsider for an abuse of discretion. Assa’ad v. U.S. Att’y Gen., 332
F.3d 1321, 1341 (11th Cir. 2003); Al Najjar, 257 F.3d at 1302.

      We lack jurisdiction to review the BIA’s July 12, 2006, order (which denied

Astudillo’s appeal as untimely) because she did not file a petition for review within

30 days of the July 12, 2006, order. Additionally, Astudillo has abandoned any

                                          3
argument regarding the BIA’s February 23, 2007 order (denying her motion to

reopen or reconsider) because she failed in her brief to address the grounds of the

February 23 order or proffer any arguments as to why the BIA erred in that order.

Alternatively, we discern no reversible error in the February 23 order.

      AFFIRMED.




                                          4